Exhibit 10.1
 
Execution Version

THIRD AMENDMENT TO CREDIT AGREEMENT
 


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
January 22, 2013 by and among ROUSE PROPERTIES, INC., a corporation formed under
the laws of the State of Delaware (the “Borrower”), each of the Lenders party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).
 
WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of January 12,
2012 (as amended and as in effect immediately prior to the effectiveness of this
Amendment, the “Credit Agreement”); and
 
WHEREAS, the Borrower has advised the Lenders that it intends to prepay the Term
Loans by $100,000,000 and has requested that the Lenders increase the aggregate
amount of the Revolving Commitments by that same amount, and in connection
therewith, the parties desire to amend and waive certain provisions of the
Credit Agreement on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1.  Conditions Precedent.  The effectiveness of this Amendment,
including without limitation, the increase of the Revolving Commitment and
reallocations contemplated by Section 2 hereof, is subject to receipt by the
Administrative Agent of each of the following:


(i)           counterparts of this Amendment executed by the Borrower and all of
the Lenders;


(ii)           replacement Revolving Notes executed by the Borrower payable to
each Revolving Lender (other than any such Lender who has notified the
Administrative Agent that it has elected not to receive a replacement Revolving
Note) in the original principal amount of such Revolver Lender’s Revolving
Commitment as set forth on Schedule I attached hereto;


(iii)           a Guarantor Acknowledgement substantially in the form of Exhibit
A attached hereto, executed by each Guarantor;


(iv)           receipt by the Administrative Agent of $100,000,000 in
immediately available funds from the Borrower to be applied to prepay the Term
Loans (the “Term Loan Prepayment”);


(v)           receipt by the Administrative Agent of a letter, in form and
substance satisfactory to the Administrative Agent, from the title company that
issued the title insurance policies insuring the Liens of the Security
Instruments encumbering the Mortgaged Properties to the effect that that the
amendment of the Credit Agreement contemplated by this Amendment does not affect
the coverage provided by such policies;


(vi)           evidence that all fees and expenses due and payable to the
Administrative Agent, the Lenders and any of their respective Affiliates have
been paid, including without limitation, the fees payable under Section 3 below;
and


(vii)           such other documents, agreements and instruments as the
Administrative Agent may reasonably request.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Section 2.  Reallocations.  The Administrative Agent, the Borrower and each
Revolving Lender agree that upon the effectiveness of this Amendment, the amount
of such Revolving Lender’s Revolving Commitment as set forth on Schedule I to
the Credit Agreement shall be as set forth on Schedule I attached
hereto.  Simultaneously with the effectiveness of this Amendment, the Revolving
Commitments of each of the Revolving Lenders, the outstanding amount of all
outstanding Revolving Loans and the participations of the Revolving Lenders in
outstanding Letters of Credit and Swingline Loans shall be reallocated among the
Revolving Lenders in accordance with their respective Revolving Commitment
Percentages (determined in accordance with the amount of each Revolving Lender’s
Revolving Commitment set forth on Schedule I attached hereto), and in order to
effect such reallocations, each Revolving Lender whose Revolving Commitment
exceeds its Revolving Commitment immediately prior to the effectiveness of this
Amendment (each an “Assignee Lender”) shall be deemed to have purchased all
right, title and interest in, and all obligations in respect of, the Revolving
Commitments of the Lenders whose Revolving Commitments are less than their
respective Revolving Commitments immediately prior to the effectiveness of this
Amendment (each an “Assignor Lender”), so that the Revolving Commitments of each
Revolving Lender will be as set forth on Schedule I attached hereto.  Such
purchases shall be deemed to have been effected by way of, and subject to the
terms and conditions of, Assignment and Assumptions without the payment of any
related assignment fee, and, except for replacement Revolving Notes to be
provided to the Assignor Lenders and Assignee Lenders (other than any such
Lender who has notified the Administrative Agent that it has elected not to
receive a replacement Revolving Note) in the principal amount of their
respective Revolving Commitments, no other documents or instruments shall be, or
shall be required to be, executed in connection with such assignments (all of
which are hereby waived).  The Assignor Lenders and Assignee Lenders shall make
such cash settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to any netting effected by
the Administrative Agent) with respect to such reallocations and assignments.
 
Section 3.  Fees for Revolving Commitment Increases.  The Borrower agrees to pay
to the Administrative Agent for the benefit of each Revolving Lender a fee in an
amount equal to 0.25% of the amount of the increase of such Revolving Lender’s
Revolving Commitment effected pursuant to Section 2 above.


Section 4.  Waiver of Prepayment Premiums.  Each of the Term Loan Lenders waives
the requirement that the Borrower pay amounts otherwise payable under
Section 2.8(b) as a result of the Term Loan Prepayment.


Section 5.  No Effect on Allocated Balances.  Notwithstanding Section 2.8(d),
the Allocated Balances shall not be reduced as a result of the Term Loan
Prepayment.


Section 6.  Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:
 
(a)           Authorization.  The Borrower has the right and power, and has
taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms.  This Amendment has been duly executed and delivered by the Borrower and
each of this Amendment and the Credit Agreement, as amended by this Amendment,
is a legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its respective terms except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 

 
(b)           No Conflicts.  The execution and delivery by the Borrower of this
Amendment, and the performance by the Borrower of this Amendment and the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms, do not and will not, by the passage of time, the giving of notice, or
both:  (a) require any material Governmental Approval or violate in any material
respect any Applicable Law (including all Environmental Laws) relating to the
Borrower; (ii) conflict with, result in a breach of or constitute a default
under (x) the organizational documents of the Borrower, or (y) any indenture,
agreement or other instrument to which the Borrower is a party or by which it or
any of its properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property of the Borrower
other than Liens created under the Loan Documents in favor of the Administrative
Agent for the benefit of the Secured Parties.


Section 7.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.


Section 8.  Expenses.  The Borrower shall reimburse the Administrative Agent for
all reasonable and documented out-of-pocket costs and expenses (including
reasonable attorneys’ fees) incurred by the Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.


Section 9.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 10.  GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
TAKING INTO ACCOUNT CONFLICT OF LAW PRINCIPLES).


Section 11.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only.


Section 12.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 13.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.


[Signatures on Next Page]
 
 
 
- 3 -

--------------------------------------------------------------------------------

 

 
Execution Version

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be executed as of the date first above written.


 

 
ROUSE PROPERTIES, INC.
         
 
By:
/s/ John A. Wain          Name:  John A. Wain        Title:  Chief Financial
Officer           

 
 
 
 
 
 

 


[Signatures Continued on Next Page]
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Execution Version
 
 
[Signature Page to Third Amendment to Credit Agreement for Rouse Properties,
Inc.]


 
 


 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
    Administrative Agent and as a Lender
         
 
By:
/s/ Winita Lau       Name:  Winita Lau       Title:  Vice President          

 
 










[Signatures Continued on Next Page]



 
 

--------------------------------------------------------------------------------

 

[Signature Page to Third Amendment to Credit Agreement for Rouse Properties,
Inc.]


 
 


 

 
ROYAL BANK OF CANADA, as a Lender
         
 
By:
/s/ Brian Gross         Name:  Brian Gross       Title:  Authorized Signatory  
       

 
















[Signatures Continued on Next Page]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Third Amendment to Credit Agreement for Rouse Properties,
Inc.]


 


 

 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
         
 
By:
/s/ Dennis Redpath         Name:  Dennis Redpath       Title:  Senior Vice
President          

 
















[Signatures Continued on Next Page]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Third Amendment to Credit Agreement for Rouse Properties,
Inc.]


 
 


 

 
GOLDMAN SACHS BANK USA, as a Lender
         
 
By:
/s/ Mark Walton        Name:  Mark Walton       Title:  Authorized Signatory    
     

 


















[Signatures Continued on Next Page]

 
 

--------------------------------------------------------------------------------

 

Signature Page to Third Amendment to Credit Agreement for Rouse Properties, Inc.
January 2013


 


 

 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as a
Lender
         
 
By:
/s/ George R. Reynolds        Name:  George R. Reynolds       Title:  Director  
       

 

 
 
         
 
By:
/s/ Perry Forman       Name:  Perry Forman       Title:  Director          

 




















[Signatures Continued on Next Page]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Third Amendment to Credit Agreement for Rouse Properties,
Inc.]
 
 


 

 
BARCLAYS BANK PLC, as a Lender
         
 
By:
/s/ Noam Azachi        Name:  Noam Azachi       Title:  Assistant Vice President
         

 




















[Signatures Continued on Next Page]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Third Amendment to Credit Agreement for Rouse Properties,
Inc.]
 
 


 


 

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a
    Lender
         
 
By:
/s/ Bill O'Daly        Name:  Bill O'Daly       Title:  Director          

 

 
 
         
 
By:
/s/ Michael D'Onofrio       Name:  Michael D'Onofrio       Title:  Associate    
     

 





 
 

--------------------------------------------------------------------------------

 
 
 
 
Execution Version

SCHEDULE I


Revolving Commitments





 
Lender
Revolving Commitment
Amount
   
Wells Fargo Bank, National Association
  $53,466,262.98    
Royal Bank of Canada
  $27,454,440.60    
U.S. Bank National Association
  $24,224,913.49    
Goldman Sachs Bank USA
  $15,477,220.30    
Deutsche Bank Trust Company Americas
  $14,227,220.30    
Barclays Bank PLC
  $7,574,971.17    
Credit Suisse AG, Cayman Islands Branch
  $7,574,971.16    
TOTAL
  $150,000,000  






 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF GUARANTOR ACKNOWLEDGEMENT

 
 
THIS GUARANTOR ACKNOWLEDGEMENT dated as of January 18, 2013 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and each Secured Party.
 
WHEREAS, Rouse Properties, Inc., a corporation formed under the laws of the
State of Delaware (the “Borrower”), the Lenders, the Administrative Agent and
certain other parties have entered into that certain Credit Agreement dated as
of January 12, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
January 12, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;


WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a Third Amendment to Credit Agreement dated as of the date hereof (the
“Amendment”), to amend and waive certain terms of the Credit Agreement on the
terms and conditions contained therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1.  Reaffirmation.  Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Secured Parties under the
Guaranty and agrees that the transactions contemplated by the Amendment shall
not in any way affect the validity and enforceability of the Guaranty, or
reduce, impair or discharge the obligations of such Guarantor thereunder.


Section 2.  Governing Law.  THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 
Section 3.  Counterparts.  This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 4.  Definitions.  All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.




[Signatures on Next Page]
 
 
 
 
A-1

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.
 

 
BIRCHWOOD MALL, LLC
CACHE VALLEY MALL, LLC
CHULA VISTA CENTER, LP
      By:  Chula Vista GP, LLC, its general partner
COLONY SQUARE MALL L.L.C.
GGP-GATEWAY MALL L.L.C.
LANSING MALL, LLC
MALL ST. VINCENT, LLC
NORTH PLAINS MALL, LLC
SIERRA VISTA MALL, LLC
SILVER LAKE MALL, LLC
SPRING HILL MALL L.L.C.
THREE RIVERS MALL L.L.C.
WESTWOOD MALL, LLC
WHITE MOUNTAIN MALL, LLC
         
 
By:
/s/ John A. Wain          Name:  John A. Wain        Title:  Chief Financial
Officer           

 

 
 
A-2

--------------------------------------------------------------------------------
